Case 6:19-cv-01611-PGB-LRH Document 12 Filed 11/21/19 Page 1 of 1 PageID 34



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


SANDRA ALLEN,

                       Plaintiff,

v.                                                   Case No: 6:19-cv-1611-Orl-40LRH

SANTANDER BANK, N.A.,

                       Defendant.
                                        /

                                        ORDER

      This cause comes before the Court on Plaintiff’s Voluntary Dismissal With

Prejudice. (Doc 11). Plaintiff advises the Court that he dismisses the claims pursued

against Defendant pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Plaintiff’s

notice of voluntary dismissal is self-executing and was immediately effective upon filing.

See Matthews v. Gaither, 902 F.2d 877, 880 (11th Cir. 1990) (per curiam). Plaintiff’s

claims against Defendant Santander Bank, N.A., are DISMISSED WITH PREJUDICE.

The Clerk of Court is DIRECTED to terminate any pending deadlines and close the file.

      DONE AND ORDERED in Orlando, Florida on November 21, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
